Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments are persuasive. The previous restriction is WITHDRAWN and all claims 1-20 examined on the merits. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Contopanagos US 2018/0262040; Adolf et al.  US 2017/0141582; Reynolds et al. US 2020/0067187; Lipworth et al. US 2019/0372234
Song et al. US 2020/0244109 teaches the general known state of the art of using a WPT repeater comprising a metamaterial (See para. 201). 

Regarding Claim 1 and respective dependent claims, the primary reason for allowance of the claims is the inclusion of the particular claimed structure including a system that provides power to a device, comprising a transmitter that provides electrical power through electromagnetic waves; a receiver; an array (emphasis added on said three separate and discrete claimed components of said transmitter, receiver, and array (repeater), emphasis added) that includes a plurality of metamaterial elements, such that the electrical power passes wirelessly from the transmitter to the array; and a controller that applies selective phase shifts to each of the plurality of metamaterial elements such that the electrical power is transmitted from the transmitter, reflected off of the array, and is received in phase at the receiver that converts the electromagnetic waves to an electric current to power the device (emphasis added).

Regarding Claim 7 and respective dependent claims, the primary reason for allowance of the claims is the inclusion of the particular claimed method steps including providing power to a device, comprising: positioning a transmitter that provides electrical power through electromagnetic waves at a location; positioning a receiver at a location; positioning an array (emphasis added on said three separate and discrete claimed components of said transmitter, receiver, and array (repeater), emphasis added) that includes a plurality of metamaterial elements proximate the location, such that the electrical power passes wirelessly from the transmitter to the array; and positioning a controller proximate the array that applies selective phase shifts to each of the plurality of metamaterial elements such that the electrical power is transmitted from the transmitter, reflected off the array, and is received in phase at the receiver that converts the electromagnetic waves to an electric current to power the device (emphasis added).
Regarding Claim 14 and respective dependent claims, the primary reason for allowance of the claims is the inclusion of the particular claimed structure including a device for reflecting  electrical power to a receiver (read repeater, emphasis added) comprising an array that includes a plurality of metamaterial elements; and a controller that applies a selective phase shift to each of the plurality of metamaterial elements, such that electrical power is reflected off the array and 1s received in phase at a receiver to power the device  (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836